—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Pesce, J.), rendered July 17, 1992, convicting him of robbery in the first degree, upon his plea of guilty, and imposing sentence.Ordered that the judgment is affirmed.The defendant contends for the first time on appeal that the court erred in accepting his plea of guilty, after acknowledging that he "simulated” the use of a gun during the robbery by holding his hand in his pocket, without the court inquiring as to whether the defendant was aware of the affirmative defense set forth in Penal Law § 160.15 (4). However, the defendant did not move to withdraw his plea of guilty on this ground (see, People v Bell, 47 NY2d 839; People v Willingham, 194 AD2d 703; People v Rhodes, 176 AD2d 828). Therefore, the issue is not preserved for appellate review.The defendant’s remaining contentions are unpreserved for appellate review or without merit. Thompson, J. P., Rosenblatt, Ritter, Friedmann and Krausman, JJ., concur.